Citation Nr: 0408958	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  00-14 581	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

The veteran in this case seeks service connection for chronic 
tinnitus.  In pertinent part, it is argued that the veteran's 
tinnitus is the result of acoustic trauma sustained on board 
ship.  More specifically, it is contended that, while 
stationed on board the U.S.S. Gurke, the veteran was exposed 
to noise from 5-inch guns, which exposure resulted in his 
current tinnitus. 

In that regard, a review of service medical records reveals 
that those records are negative for evidence of chronic 
tinnitus.  Apparently, the veteran was discharged in November 
1974 as the result of an immature personality disorder which 
existed prior to his entry upon active service. 

In October 1999, the veteran's initial claim for service 
connection for chronic tinnitus was received.  

In December 1999, private medical records covering the period 
from February 1994 to February 1997 were received.  Those 
records reveal that, in May 1994, the veteran complained of 
ringing in his ears.  The following month, the veteran 
complained of chronic tinnitus of 2 to 3 years' duration.  
Physical examination revealed the presence of yellowish-white 
material behind the veteran's left eardrum.  Treatment was 
with medication.  In September 1994, the veteran was seen for 
followup of chronic tinnitus.  

At the time of a private audiometric examination in February 
2000, a sensorineural hearing loss in both of the veteran's 
ears there was noted.  

A subsequent private tinnitus evaluation conducted in April 
2000 noted the presence of bilateral tinnitus, with an onset 
in 1994, at which time antibiotics were prescribed for an 
"ear infection."  That assessment additionally noted the 
presence of a mild bilateral sensorineural hearing loss, with 
both "military and occupational" noise exposure.

In correspondence of April 2001, a professor of 
otolaryngology at Oregon Health Sciences University stated 
that he had corresponded with the veteran for some time in an 
effort to relieve the veteran's tinnitus.  According to that 
professor, the account the veteran had given of his life 
strongly suggested that gunfire aboard ship was the cause of 
the veteran's tinnitus.  

In March 2003, an opinion was requested of a VA medical 
specialist regarding the exact nature and etiology of the 
veteran's claimed tinnitus.  Specifically, an opinion was 
requested as to whether it was "at least as likely as not" 
that the veteran's tinnitus was related to service, as 
opposed to postservice noise exposure.  Additionally 
requested was that, should the question of the etiology of 
the veteran's tinnitus prove to be a matter which could not 
be determined without resort to mere conjecture, this should 
be specifically so stated.  

In correspondence of April 2003, a VA specialist in the field 
of otolaryngology wrote that, in his opinion, the veteran had 
"a variety of potential causes for his bilateral tinnitus, 
not limited to just his service time."  For instance, in the 
veteran's case summary, he had described having worked at 
construction, as well as in a factory, both of which involved 
exposure to loud noises.  In the opinion of the VA physician, 
the veteran's postservice time "could" have contributed to 
his present symptom of bilateral tinnitus.  However, there 
was no way to discern exactly the etiology of the veteran's 
current tinnitus. 

Based on the aforementioned, the Board is of the opinion that 
further development of the evidence is required prior to a 
final adjudication of the veteran's claim for service 
connection for chronic tinnitus.  More specifically, at the 
time of the rendering of the aforementioned opinion, the VA 
medical specialist failed to indicate whether it was "at 
least as likely as not" that the veteran's tinnitus was the 
result of inservice (as opposed to postservice) noise 
exposure.  More importantly, no indication was given as to 
whether an attempt to answer that question would result in 
"mere conjecture."  Such information is vital to a proper 
adjudication of the veteran's current claim.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, based on an in-depth review of the 
veteran's claims file, neither the veteran nor his 
representative have yet been provided with adequate notice of 
the VCAA, or of the information and evidence needed to 
substantiate the veteran's claim.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be REMANDED to the RO in order 
that the veteran and his representative may be provided with 
such notice. 

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims file.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran's entire claims folder 
should then be returned to the VA 
otolaryngologist responsible for the 
aforementioned April 2003 opinion.  
Following a review of the claims folder, 
that physician should provide a "yes" or 
"no" answer to the following question:  

Is the veteran's tinnitus at least 
as likely as not related to 
inservice (as opposed to 
postservice) noise exposure? 

Should it be determined that an answer to 
the aforementioned question cannot be 
medically determined without a resort to 
mere conjecture, the examiner should 
specifically so state.  

A separate copy of this REMAND must be 
made available to and reviewed by the 
examiner in conjunction with his review 
of the claims folder..

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond. 

4.  The RO should then review the 
veteran's claim for service connection 
for chronic tinnitus.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for a 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Courts of Appeals for 
Veterans Claims and the Federal Circuit. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




